Case 1:17-cv-04063-ILG-SMG Document 49 Filed 02/11/20 Page 1 of 2 PageID #: 395




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


   KUSUM KUMARI SHRESTHA,
                                                                            * faxiaw
                 Plaintiffs,

                                                               JUDGMENT
                                                               17-CV-04063 (ILG) (SMG)
   HIMALAYAN MALINGO INC.; NAMASTE
   NEPAL RESTAURANT AND BAR INC.;
   NETRA GURUNG; PADAM GURUNG; PREM
   GURUNG; SUDARSHAN GAUTAM; SOM
   GURUNG; and TEK GURUNG,

                 Defendants.




   WHEREAS the Hon. I. Leo Glasser, United States District Judge, issued an Order dated

   December 9, 2019, awarding damages to Plaintiff KUSUM KUMARI SHRESTHA for unpaid

   wages, liquidated damages under federal and state statutes, and wage statement violations;


   It is hereby ORDERED, ADJUDGED AND DECREED that judgment is entered against each

   of the following       Defendants    HIMALAYAN         MALINGO        INC.; NAMASTE      NEPAL

   RESTAURANT AND BAR INC.; NETRA GURUNG; PADAM GURUNG; PREM GURUNG;

   SUDARSHAN GAUTAM; SOM GURUNG; and TEK GURUNG, making them Jointly and

   severally liable to Plaintiff in the amount of $63,966.97, calculated as follows:

                  $24,863.13 for unpaid minimum wages and overtime wages under the

                  FLSA orNYLL;

                  $2,120.36 for spread-of-hours pay under the NYLL;

                  $26,983.49 as 100% liquidated damages for minimum wages, overtime

                  and spread-of-hours pay under the NYLL; and
Case 1:17-cv-04063-ILG-SMG Document 49 Filed 02/11/20 Page 2 of 2 PageID #: 396




                                           s/DOUGLAS C. PALMER
